RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda el Art. 13(13.1) del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, según enmendado, 4 L.P.R.A. Ap. XIII, para que disponga, lo siguiente:
13.1 — Certificación de elegibles
Cuando haya una vacante en el Servicio Uniforme, el jefe en cuya dependencia esto ocurra someterá una solicitud de elegibles al Director Administrativo o la Directora Administrativa de los Tribunales mediante el formulario correspondiente. El Director Administrativo o Directora Administrativa expedirá una certificación con los nombres de personas incluidas en el registro de elegibles para la clase correspondiente que hayan indicado estar disponibles para el empleo en el lugar donde exista la vacante, en orden descendente de calificación. El Di*939rector Administrativo o la Directora Administrativa de los Tribunales establecerá la cantidad de personas que se incluirá en cada certificación de elegibles mediante la normativa correspondiente. Excepto por lo que se dispone más adelante, el número de elegibles en cada certificación no será menor de cinco.
Para cada certificación de elegibles se utilizará el orden de prioridades siguiente:
(a) Registro de reincorporación, teniendo prioridad los cesanteados.
(b) Registro de reingreso.
(c) Registro de ascenso.
(d) Registro de ingreso.
Si no hubiese elegibles suficientes para satisfacer la cantidad que se disponga en la normativa correspondiente, el Director Administrativo o la Directora Administrativa de los Tribunales procederá a certificar los nombres de los candidatos disponibles para aceptar el puesto, aunque la cantidad de elegibles sea menor a la establecida en la normativa interna o al mínimo dispuesto en esta regla.
El Director Administrativo o la Directora Administrativa de los Tribunales notificará a los elegibles de la certificación ex-pedida, indicando sitio, fecha y hora a la que deberán concurrir para entrevista o indicando que se comuniquen con el Juez Administrador o la Jueza Administradora en cuya sala existe la vacante o con la persona en cuya dependencia existe la vacante para fijar la fecha de la entrevista, la que deberá tener lugar dentro del término de 10 días a partir de la fecha de la certificación. Dentro del término de 15 días a partir de la fecha de la certificación, se notificará al Director Administrativo o la Directora Administrativa de los Tribunales el nombre del elegible seleccionado o el rechazo de todos. El plazo para decidir la selección podrá ser prorrogado por el Director Administrativo o la Directora Administrativa de los Tribunales por un período adicional de 10 días. A falta de prórroga, la certificación se cancelará al expirar el plazo original de 15 días y el puesto no podrá cubrirse hasta que el funcionario que la solicitó justifique por escrito las razones por las cuales la certificación de elegibles no se devolvió dentro del término de 15 días.
En caso que se rechacen todos los elegibles, se explicará por escrito al Director Administrativo o a la Directora Administrativa de los Tribunales las razones que hubo para no concretarse una selección. De ser satisfactorias las razones expuestas, se expedirá una nueva certificación de elegibles; si no lo son, así lo comunicará al Juez Presidente o a la Jueza Presidenta, quien podrá ordenar que se haga la selección dentro de la certificación expedida o que certifiquen nuevos elegibles. En *940ningún caso podrán expedirse más de tres certificaciones para cubrir una vacante.
Los nombres de los elegibles a quienes les sea ofrecido un nombramiento y declinen la oferta, quienes sin justa causa se ausenten de la entrevista o no tomen posesión del cargo dentro del período de 15 días a partir de la notificación del nombramiento, se eliminarán de los registros. La eliminación será notificada a los elegibles afectados dentro del período de 15 días a partir de tomarse tal acción. Los elegibles afectados podrán, dentro del período de 15 días contados a partir de la notificación de haber sido eliminados del registro correspondiente, solicitar por escrito al Director Administrativo o a la Directora Administrativa de los Tribunales que deje sin efecto la acción tomada, para lo que vendrán obligados a demostrar justa causa.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo